United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-4008
                                   ___________

Frederick Pennington, Jr.,               *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
       v.                                * District Court for the
                                         * Eastern District of Arkansas.
Wendy Kelly, Deputy Director, ADC; *
Ray Hobbs, Deputy Director, ADC;         *     [UNPUBLISHED]
Grant Harris, Warden, Varner Unit,       *
ADC; Kim Luckett, Assistant Warden, *
Varner Super Max, ADC; Correctional *
Medical Services; Ivey, Lt., Diagnostic *
Unit, ADC; Burton, Sgt., Diagnostic      *
Unit, ADC; Bratt, Sgt., Diagnostic Unit, *
ADC, Southwest Regional Medical          *
Center; John Does, 1-8, Employees,       *
Southwest Hospital; Otis T. Gordon,      *
Dr., Jefferson Regional Medical Unit; *
Joe Cobbs, Assistant Practioner Nurse, *
Jefferson Regional Medical Center,       *
                                         *
             Appellees.                  *
                                   ___________

                              Submitted: February 19, 2008
                                 Filed: March 10, 2008
                                  ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.
       Arkansas inmate Frederick Pennington, Jr., appeals the district court’s1 orders
revoking his in forma pauperis (IFP) status under 28 U.S.C. § 1915(g) and dismissing
his 42 U.S.C. § 1983 lawsuit when he failed to pay the full filing fee. We rescind the
grant of IFP status on appeal, and dismiss the appeal because Pennington is three-
strikes barred and the record does not show that he was in imminent danger of serious
physical injury at the time this appeal was filed. See 28 U.S.C. § 1915(g) (in no event
shall prisoner bring appeal if he has, on three or more prior occasions while
imprisoned, brought action or appeal that was dismissed on grounds that it was
frivolous, malicious, or failed to state claim, unless inmate is under imminent danger
of serious physical injury); Martin v. Shelton, 319 F.3d 1048, 1050 (8th Cir. 2003)
(requisite imminent danger must exist at time appeal is filed). We also deny all
pending motions.
                         ______________________________




      1
        The Honorable H. David Young, United States Magistrate for the Eastern
District of Arkansas, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).

                                         -2-